Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00734-CV
____________
 
PPN GROUP INVESTMENTS, LLC d/b/a #1 CITGO MART,
Appellant
 
V.
 
LANG XUAN DANG, Individually and on Behalf of BAC VAN
DEO, Deceased, and on Behalf of Deceased Heirs, NHAN DEO and LAI-CHAU DEO,
Appellee
 
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2005-65585
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 4, 2007.  The clerk=s record was filed on October 16,
2007.  The reporter=s record was filed January 15, 2008.  No brief was filed.




On April
10, 2008, this Court issued an order stating that unless appellant submitted
its brief, together with a motion reasonably explaining why the brief was late,
on or before May 12, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Justices Yates, Anderson, and Brown.